

116 HRES 1122 IH: Expressing support for dance as a form of valuable exercise and of artistic expression, and for the designation of September 19, 2020, as “National Dance Day”.
U.S. House of Representatives
2020-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1122IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2020Ms. Norton submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for dance as a form of valuable exercise and of artistic expression, and for the designation of September 19, 2020, as National Dance Day.Whereas Nigel Lythgoe, executive producer and celebrity judge for the dance-themed television show So You Think You Can Dance, in association with the American Dance Movement, has encouraged the creation of National Dance Day celebrations across the country, beginning with the first National Dance Day on the National Mall in 2010;Whereas the American Dance Movement and the John F. Kennedy Center for the Performing Arts, in conjunction with the office of Congresswoman Eleanor Holmes Norton, will celebrate National Dance Day on September 19, 2020, in the District of Columbia, through virtual events hosted by the John F. Kennedy Center for the Performing Arts;Whereas National Dance Day has captured the imagination of people throughout the Nation and around the world, and has helped popularize dance as an art form, as a form of exercise, and as a way of having fun;Whereas States and cities across the country have been encouraged to celebrate National Dance Day with virtual events;Whereas National Dance Day has spread and will be celebrated this year with two events cohosted by the American Dance Movement and the John F. Kennedy Center for the Performing Arts in the District of Columbia and the Segerstrom Center for the Arts in Costa Mesa, California;Whereas National Dance Day encourages many forms of dance expression, representing the Nation’s rich artistic, regional, ethnic, and racial diversity;Whereas National Dance Day features the full spectrum of dance, from classical, to popular, to line and partner dances;Whereas dance helps improve heart health, burn calories, strengthen muscles, and improve flexibility for people of all ages;Whereas health officials have repeatedly documented an overweight and obesity epidemic in the United States;Whereas dance, in all its variations, is a popular form of physical exercise;Whereas this year at the John F. Kennedy Center for the Performing Arts, the following organizations from the District of Columbia will entertain and encourage dance, with virtual classes for the whole family: CityDance POP!, Dance Loft on 14, Dance Place, DivaDance DC, Northeast Performing Arts Group, and Washington Ballet’s SE Campus at THEARC, among others; Whereas in advance of National Dance Day, instructional videos are available on the American Dance Movement YouTube channel featuring dance routines for all skill levels to be performed by audiences on National Dance Day; andWhereas National Dance Day has been celebrated annually for the past 10 years: Now, therefore, be itThat the House of Representatives—(1)supports the designation of National Dance Day to celebrate and encourage a national commitment to dance and dance education;(2)acknowledges that dance is making an important contribution to health by encouraging physical fitness and reducing obesity;(3)commends Nigel Lythgoe for his leadership in promoting dance and National Dance Day; and(4)thanks the American Dance Movement for its continuing efforts to spread awareness of National Dance Day.